Citation Nr: 1230275	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  03-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans A fairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome (CFS), to include somatization disorder.

2. Entitlement to service connection for depression, to include as secondary to chronic fatigue syndrome.


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at law


WITNESSES AT HEARING ON APPEAL

The Veteran and friend



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to April 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from September 2002 and December 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  In December 2004, the Board denied the appeal, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2007 Order, the Court vacated the December 2004 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

A hearing was held in July 2004 in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  The Veteran was also afforded a hearing in July 2003 before a Decision Review Officer.  A transcript of that testimony is also of record. 

In December 2008, October 2009, and September 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 


FINDINGS OF FACT

1. Chronic fatigue syndrome (CFS) is causally or etiologically related to the Veteran's active duty military service.

2. Depression is etiologically due to service-connected CFS.
CONCLUSIONS OF LAW

Resolving all reasonable doubt in the Veteran's favor, CFS is etiologically a result of active service.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.303 (2011).

Resolving all reasonable doubt in the Veteran's favor, depression is etiologically a result of service-connected CFS.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection for CFS and depression is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to that claim.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the December 2008, October 2009, and September 2011remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.303(b), an alternative method of establishing the second and/or third element noted above is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection). 

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment is to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury," and the text amended to include a new paragraph:

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The Board notes that the Veteran was not specifically informed of the evidence necessary to establish secondary service connection.  However, as the Veteran's claims are granted herein, the lack of such notice is rendered moot.

A "Persian Gulf veteran" is defined as "a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The "Southwest Asia theater of operations" includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 C.F.R. 
§ 3.117(d)(1) and (2) (2011).  In this case, the Veteran's DD Form 214 indicated that she did not finish basic training or leave the continental United States between February 1991 and April 1991.  Thus, she does not meet the definition of "Persian Gulf veteran," and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not apply. 

The Veteran contends that her diagnosed CFS, somatization disorder, and depression are a result of her active duty military service.  She specifically contends that her CFS is due to inoculations received in service.  Therefore, she contends that she is entitled to service connection for these disabilities.  

At her service enlistment examination, the Veteran denied dizziness or fainting spells, frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort or periods of unconsciousness.  The clinical examination was normal with no indication that the Veteran suffered from any neurologic or psychiatric problems. 

In February 1991 the Veteran was immunized against tetanus-diphtheria toxoids, the oral poliovirus, influenza, adenovirus, and tine/mono.  Service treatment records show that from the end of February 1991 through March 1991, she suffered from vomiting after meals.  She was referred by her unit commander to the Community Mental Health Service (CMHS) due to anger and a history of psychiatric treatment.  The examination report shows diagnoses of adjustment disorder with mixed emotional features and borderline personality disorder by a clinical nurse specialist and the Chief of Psychiatry.  The examiners noted that it was likely that the Veteran's difficulty with eating (vomiting after meals) was related to the personality disorder diagnosis.  With a note that personality disorders are the result of longstanding, severe problems in the childhood environment and are difficult to treat and require long term, intensive therapy, administrative separation was recommended.  

The Veteran was advised that she was being discharged due to her inability to cope with stress and the results of her interview with CMHS.  No separation examination was performed as it was not required, and she indicated that she did not desire one.  No diagnoses of CFS, somatization disorder, or depression were noted in service treatment records. 

The Board finds that the Veteran has a current disability of depression established by post-service treatment evidence and VA examination.  Therefore, the Board finds that the Veteran has a current diagnosis with regard to that claim.   

With respect to the service connection criteria of a current diagnosis of CFS or somatization disorder and a relationship between the depression, CFS and/or somatization disorder and service, the Board notes that there are multiple conflicting opinions of record.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board observes that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  An opinion that contains only data and conclusions is afforded no weight.  Id.

In a letter dated in October 2001, Dr. GT, a private physician, stated that the Veteran had been a patient since 1987, that she had a diagnosis of chronic fatigue syndrome, and that the first office record of chronic fatigue syndrome was dated in September 1991.  The treatment records received from Dr. GT confirm complaints of being tired all the time in September 1991.  It appears that various explanations for the fatigue were explored, e.g., blood pressure, diet, exercise, poor sleep, and then CFS was diagnosed on May 1993.  

In December 1993, the Veteran was seen at a private clinic, where she complained of constant exhaustion beginning in 1991 while in basic training.  She reported that she was taking medication for narcolepsy.  The Veteran further stated that she was very irritated due to being exhausted.  She was later diagnosed with fatigue and depression. 

A January 1994 letter from Dr. WW to Dr GT states that the Veteran had CFS with a history of narcolepsy.  In an August 2003 letter, Dr. GT concurred with his assessment. 

In July 2002, a VA examination was performed by Dr. LW.  After review of the claims folder, the examiner stated that the Veteran did not meet the criteria for CFS, but that other clinical conditions could produce similar symptoms.  Specifically, the examiner indicated that the Veteran had symptoms compatible with positional syncope and was diagnosed with narcolepsy.  The Veteran's complaint of shortness of breath only after exertion with exercise represented a physiologically normal response.  The examiner diagnosed somatization disorder, which the overall opinion indicates is in lieu of CFS.  

In September 2008, Dr. LBR, a rheumatologist, diagnosed CFS, explicitly reviewing the individual diagnostic criteria for CFS and how the Veteran's symptoms met them.  The physician indicated review of records from the claims file including the Veteran's service enlistment examination and service treatment records, post-service medical evidence and lay statements dated through 2002, and testimony from 2004.  

The March 2009 and December 2009 VA psychiatric examinations were performed by the same psychiatrist, Dr. AA.  In March 2009, Dr. AA diagnosed depressive disorder, not otherwise specified and somatization disorder.  He deferred the diagnosis of CFS to the VA medical examiner.  The March 2009 medical examination was performed by Dr. HL who diagnosed CFS, finding that the Veteran exhibited the symptoms characteristic of CFS.   

In a September 2009 private opinion, Dr. RNP challenged the July 2002 opinion by Dr. LW that the Veteran has somatization disorder and found that the Veteran did not meet the criteria for a diagnosis of somatization disorder.  Dr. RNP concluded that the Veteran's symptoms met the criteria for a diagnosis of CFS.  In diagnosing the CFS, he specified what diagnostic criteria were manifested in the Veteran's symptoms.  Dr. RNP reiterated his diagnosis in the June 2010 opinion.

Dr. RNP also opined that somatization disorder did not describe the Veteran's symptoms, as that was a diagnosis assigned only when no physical cause could be found for the symptoms.  However, the opinion of Dr. LW indicates that the Veteran's CFS symptoms are representative of other physical disorders and also diagnoses somatization disorder.  It is not clear that Dr. LW was opining that the diagnosis of somatization disorder excluded the diagnosis of CFS.  Similarly, the opinions of Dr. AA that assign a diagnosis of somatization disorder do not state that Dr. AA believes that the Veteran's CFS symptoms are a result of the somatization disorder.  While Dr. LW and Dr. AA may be implying such opinions, the Board will not ascribe it to either examiner without explicit statement to that effect.  Moreover, Dr. AA specifically deferred any diagnosis of CFS to the VA examiner for that claimed disability and offered an opinion on the assumption that the diagnosis was valid.  

Finally, there is the October 2011 opinion by Dr. HL, which was in response to the September 2010 Board remand order requesting an opinion from the March 2009 VA examiner as to the etiology of the Veteran's CFS.  He opined that the Veteran does not have CFS, which is in direct contradiction to his diagnosis in March 2009.  He acknowledged his prior VA examination report and how he determined the diagnosis of CFS at that time, as well as the Veteran's medical history of CFS, and then concluded that his diagnostic impression was that the Veteran does not have CFS, without explanation as to how he reached that contradictory conclusion.  Absent such explanation, the Board affords the diagnostic opinion of Dr. HL from October 2011 no probative weight.    

In light of the above evidence, the Board determines that the competent and probative evidence is at least in equipoise with regard to a diagnosis of CFS.  The Veteran has received treatment for many years for CFS and CFS has been diagnosed on VA examination.  The concomitant diagnosis of somatization disorder, while it may encompass some of the same symptoms as CFS, does not itself preclude the diagnosis of CFS, and there is no competent opinion to that effect.  Additionally, given the fact that no opinion explicitly states that the somatization disorder diagnosis is in place of the CFS diagnosis, the Board finds that there is competent evidence in support of that diagnosis as well.  However, as the Veteran claimed service connection for CFS, which is a physical disability, and somatization disorder is actually a psychiatric diagnosis under the DSM-IV, the Board will only address the etiology of the CFS in assessing service connection for this issue.  

The Board notes that questions of the Veteran's CFS, somatization disorder, and depression preexisting service have been raised by the record.  In evaluating a claim for aggravation of a preexisting disorder during service, the Board must first determine that the disorder preexisted service.  When no preexisting disorder is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting disorder is noted upon entry into service, the Veteran cannot claim service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  

As discussed, the Veteran's clinical examination at enlistment was normal.  Therefore, she is presumed to have been sound upon entrance into service.  

In the March 2009 opinion, Dr. AA indicated that neither the depression nor the somatization disorder were a result of the Veteran's military service, on the basis that they pre-existed service and were not aggravated by service.  In his December 2009 VA opinion, Dr. AA opined that the Veteran's depressive disorder and somatization disorder were not caused by or etiologically related to the Veteran's active military service, again on the basis that the Veteran had clear psychiatric problems that preexisted service and that her somatic complaints existed over numerous years with many present before age 30.  The Veteran carries a diagnosis of borderline personality disorder which, as a a developmental or congenital disorder under VA regulations, would necessarily preexist service.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2011).  However, the treatment evidence does not establish that a diagnosis of depression existed prior to service.  Moreover, the Board is unclear the importance of the Veteran's somatic complaints being present before age 30 as she entered active service at the age of 23, according to her DD Form 214.

Absent notation of a disability on the enlistment examination, clear and unmistakable evidence that a disability pre-existed service and was not aggravated by service must be present to rebut the presumption of soundness.  The pre-service treatment evidence does not discuss psychiatric symptomatology, and Dr. AA does not specify that the Veteran's depression specifically was a psychiatric disability that pre-existed service.  Thus, the Board determines that there is not clear and unmistakable evidence that the depression preexisted service.  Therefore, the presumption of soundness is not rebutted with regard to that claim, and service connection may be established on a direct or secondary basis.

Similarly, the December 2009 CFS examiner, Dr. DT, opined that there was inadequate evidence in the claims file that the Veteran's CFS is causally or etiologically related to her period of active service.  In forming this opinion, Dr. DT reviewed the Veteran's claims file, including treatment records from before active service, and found that it is at least as likely as not that her symptom of severe and recurrent vomiting in service was directly related to the disorder she had prior to active duty.  The in-service diagnosis was psychogenic diagnosis/recurrent vomiting.  Pre-service treatment shows that the Veteran experienced recurrent vomiting in March 1989 and July 1990.  It appears that a diagnosis of gastroenteritis was assigned to those symptoms in March 1989.  The Board notes that Dr. DT does not explicitly say that the vomiting was a symptom of the Veteran's CFS or explain how the vomiting and that opinion are relevant to the claim.  

Again, given the lack of mention of such symptoms or disorder at enlistment, clear and unmistakable evidence that a disorder pre-existed service and was not aggravated by service is necessary to determine that there was a preexisting disability.  The Board determines that the vague and ambiguous opinion by Dr. DT does not constitute such evidence.  

The Board notes that pre-service evidence reflects complaints of musculoskeletal pain, particularly in the low back and a notation was made that the Veteran had a history of pain and abuse was suspected.  In January 1988, the Veteran complained of pain in the knees and ankles that was attributed to recent resumption of vigorous physical activity, specifically basketball.  The medical opinions do not address these symptoms in relation to the Veteran's CFS, and as they have other identified or suspected causes, these complaints also do not offer clear and unmistakable evidence of CFS pre-existing service.  Accordingly, the Board finds that the issue remains whether the Veteran's CFS was incurred in her active service, without consideration of aggravation. 

As for direct service connection, in July 2002, Dr. LW opined that the Veteran's illness was not related to her military service.  To reiterate, the examiner offered diagnoses of narcolepsy, positional syncope, and somatization disorder, and she does not specify in the opinion to which disorder she was referring.  However, the opinion immediately follows the diagnosis of somatization disorder, and so the Board presumes the opinion refers to that diagnosis.  Nevertheless, the examiner does not support that opinion with a rationale.  Moreover, although the examiner reported reviewing the claims file, the report indicates that CFS was first diagnosed in September 1996, which is not the case.  Dr. GT states that the diagnosis was first made in September 1991, and while her treatment records show it was made in May 1993, symptoms that led to that diagnosis were first reported in September 1991.  

The Board acknowledges that this information may not have affected the examiner's opinion regarding diagnosis, but the presence of such symptoms five years earlier than believed may have impacted the opinion as to etiology.  In light of the above facts, the Board affords the opinion as to etiology no probative value.  

In an August 2003 letter, Dr. GT indicated that she had treated the Veteran from December 1987 until her entrance into service and then after service.  She stated that she could not prove a cause and effect between the Veteran's stay in the military and the CFS, but the tour of duty was the only event between her periods of treatment of the Veteran and the subsequent development of CFS.  The treatment records of Dr. GT show that she treated the Veteran within one month of her entrance into active duty, and no complaints of fatigue or diagnosis of CFS was reported up to that point.  Treatment resumed just over five months after the date of discharge with complaints of being tired all the time.  There are no intervening treatment records.  While this opinion is of little probative value as to causation, it does indicate that Dr. GT finds the proximity in time of the September 1991 treatment and the Veteran's service supportive of a connection, particularly in light of the lack of CFS symptoms and diagnosis noted immediately prior to service. 

In September 2008, Dr. LBR, upon a review of service treatment records and post-service treatment records and testimony opined that it is more likely than not, based on a reasonable medical probability and the records reviewed, that the Veteran's CFS developed while the Veteran was on active service.  The supporting rationale for this opinion was the symptoms described in the records reviewed.  The Board notes that Dr. LBR did not identify the specific symptoms that were indicative of CFS in service or afterward, but the Board determines that this lack of detail does not negate the probative value of the opinion.  It is sufficient that Dr. LBR indicated the records reviewed and how the contents of those records related to the opinion to demonstrate that the opinion was not wholly arbitrary or conclusory.

In the March 2009 VA psychiatric examination report, Dr. AA offered etiological opinions as to depression and somatization disorder, and while he deferred diagnosis of CFS to the medical VA examiner, he also offered an opinion as to its etiology.  As indicated above, Dr. AA opined that the Veteran's psychiatric disability pre-existed service; however, the Board has found that the evidence does not meet the legal standard of clear and unmistakable evidence of pre-existence.  With regard to the CFS, Dr. AA opined that the CFS was at least as likely as not secondary to the Veteran's depressive symptoms and to the sedating side effects of her psychotropic medications.  
   
In the September 2009 opinion, Dr. RNP opined that the Veteran's CFS more likely than not was a result of events that occurred in the military.  However, he did not provide a rationale for the opinion; therefore, it lacks probative value.  He also concluded that the Veteran's depression was secondary to the effects of her CFS, noting that depression does not cause the symptoms of CFS, but understandably is present in 50 percent of patients suffering from a chronic illness.  Dr. RNP also stated that the depression came after the CFS.  Therefore, Dr. RNP concluded that the depression was related to the CFS, and so was also service-related.  As the opinion indicates application of medical principles to the facts of the case, the Board finds that this opinion, in contrast, carries significant probative weight. 

In a June 2010 opinion, Dr. RNP addressed the September 2009 VA opinion by Dr. DT, in which Dr. DT discussed symptoms that pre-existed service.  Dr. RNP challenges Dr. DT's attempts to ascribe any of the Veteran's symptoms to before service; however, as indicated, the Board finds that Dr. DT's opinion is not clear and unmistakable evidence that the Veteran's CFS preexisted service.  In June 2010, the only opinion offered by Dr. RNP as to etiology assumes, for the sake of argument, that the CFS pre-existed service; therefore, it is not probative of the claim. 

Finally, although he did not diagnose CFS in the October 2011 opinion, Dr. HL opined that if the Veteran had CFS it was not a result of her active service, as there is nothing in the Veteran's service treatment records to suggest that the illness began during basic training.  He also notes that the treatment records from the Veteran's primary care physician do not substantiate chronicity of care from 1991 as the first date of treatment is in 1996.  However, as with the July VA examination report of Dr. LW, the Veteran's first complaints of chronic fatigue were in September 1991 with a diagnosis of CFS finally assigned in May 1993.  Thus, Dr. HL's October 2011 opinion is based in part on erroneous facts.  In light of the unexplained contradictory diagnosis and the dependence on incorrect facts, the Board finds that the probative value of the opinion is diminished.  

Thus, to summarize, with regard to the CFS claim, there are two VA opinions and two private opinions by Dr. RNP that lack probative value.  There is another VA opinion, by Dr. AA, that the Veteran's CFS was secondary to her psychotropic medication.  Finally, there are two private opinions in support of a relationship to service.  One opinion is by Dr. GT, the Veteran's treating physician who not only treated the Veteran's CFS, but also treated her for various ailments for a number of years before service.  The other is by Dr. LBR, a rheumatologist, who reviewed pertinent records and found that the Veteran's symptoms across those records indicated that CFS had manifested in service.  While both these opinions are flawed in their supporting rationale, they still retain probative value, and when considered together with the one probative negative opinion by Dr. AA, lead the Board to determine that the evidence of a relationship between the Veteran's CFS and her military service is in equipoise.  Therefore, the Board affords the benefit of the doubt to the Veteran and concludes that her CFS was incurred during her active service.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Service connection for CFS is granted.

As for the depression, Dr. RNP opined that the Veteran's depression was due to her CFS as there is a correlation between the two disorders, and the depression developed after the CFS.  The Board also notes that the Veteran's initial complaints regarding being depressed referenced her fatigue.  As the Veteran's depression did not clearly and unmistakably preexist service, there are no other competent opinions of record.  In light of these facts, the Board again finds that the evidence is at least in equipoise, and the Veteran's depression has been shown to be etiologically due to her now service-connected CFS.  Therefore, service connection for depression is granted on a secondary basis.  



ORDER

Service connection for CFS is granted.

Service connection for depression is granted.



____________________________________________
KATHLEEN K. GALLGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


